DETAILED ACTION
This action is in response to applicant’s amendment filed on 09 November 2020.  Claims 1-10, 12, and 14-22 are now pending in the present application and claims 11 and 13 are cancelled.  This office action is made Final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, and 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rauenbuehler et al. (hereinafter Rauenbuehler) (US 9,712,623 B2).
Regarding claims 1, 10, and 17, Rauenbuehler discloses a method, comprising: 
receiving, by a device and from a user device, a request to establish a voice call { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }; 
determining, by the device and based on a mapping, that a plurality of endpoints are to be invited to the voice call { (see col. 19, lines 7-12,32-36,65-67; col. 20, lines 48-55,59-62; col. 14, line 46 - col. 15, line 12; col. 14, lines 30-34; Figs. 1 & 3-4), where the system manages calls to conference a group of devices, and a call can be relayed to multiple devices and manage the calls (see col. 22, line 65 - col. 23, line 2; col. 22, lines 50-52; col. 23, lines 40-42; col. 25, lines 45-50; Figs. 1 & 3-4) };

transmitting, by the device, send-only invites to the plurality of endpoints, wherein the send-only invites are associated with the request { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }; 
receiving, by the device and from a first endpoint of the plurality of endpoints, a receive-only response, wherein the receive-only response identifies a selected communication protocol for the first endpoint to use during the voice call { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) };
transmitting, by the device and based on receiving the receive-only response, one or more cancellations to one or more other endpoints, of the plurality of endpoints, that are different from the first endpoint { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) };
transmitting, by the device, a send-receive invite to the first endpoint, wherein the send-receive invite identifies the selected communication protocol as a communication protocol that the first endpoint is to use during the voice call { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }; and 
transmitting, by the device, a send-receive acceptance to the user device, wherein the send-receive acceptance identifies a communication protocol that the user device is to use during the voice call, and wherein the send-receive acceptance enables the voice call to be established between the user device and the first endpoint { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
claim 2, Rauenbuehler discloses the method of claim 1, wherein a send-receive response is received from the first endpoint at substantially a same time as the user device receiving the send-receive acceptance to establish the voice call between the user device and the first endpoint { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
Regarding claim 3, Rauenbuehler discloses the method of claim 1, wherein information identifying the communication protocol is stored in a data structure while the one or more cancellations are sent to the one or more other endpoints, wherein the one or more cancellations are sent before the send-receive invite is transmitted { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
Regarding claims 4 and 12, Rauenbuehler discloses the method of claim 1, wherein only a single message, associated with establishing the voice call, is received from the user device before the voice call is established between the user device and the first endpoint, wherein the single message comprises the request { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
Regarding claims 5 and 15, Rauenbuehler discloses the method of claim 1, wherein the send-only invites identify one or more potential communication protocols for the voice call, and wherein the selected communication protocol comprises one of the one or more potential communication protocols { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
Regarding claims 6 and 16, Rauenbuehler discloses the method of claim 5, wherein the one or more potential communication protocols comprise: adaptive multi-rate (AMR), or 
Regarding claim 7, Rauenbuehler discloses the method of claim 1, wherein the communication protocol that the first endpoint is to use during the voice call is different from the communication protocol that the user device is to use during the voice call { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
Regarding claim 8, Rauenbuehler discloses the method of claim 7, wherein the communication protocol that the first endpoint is to use during the voice call comprises at least one of: adaptive multi-rate (AMR), or adaptive multi-rate wideband (AMR-WB), and wherein the communication protocol that the user device is to use during the voice call comprises at least one of: enhanced variable rate codec (EVRC), or pulse code modulation (PCM) { (see col. 21, lines 17-29; col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
Regarding claim 9, Rauenbuehler discloses the method of claim 1, wherein the communication protocol that the first endpoint is to use during the voice call is the same as the communication protocol that the user device is to use during the voice call { (see col. 21, lines 17-29; col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
Regarding claim 14, Rauenbuehler discloses the device of claim 10, wherein only two messages are transmitted to the user device before the voice call is established between the user device and the first endpoint, wherein the two messages comprise: the send-receive acceptance, and a 180 response message associated with the request { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
Regarding claim 18, Rauenbuehler discloses the non-transitory computer-readable medium of claim 17, wherein the voice call is established based on a send-receive response being received from the first endpoint and the user device receiving the send-receive acceptance { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
Regarding claim 19, Rauenbuehler discloses the non-transitory computer-readable medium of claim 18, wherein the send-receive response is received and the user device receives the send-receive acceptance within a time period during which any latency, associated with two-way audio of the voice call, is undetectable to a user of the user device or undetectable to a user of the first endpoint { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
Regarding claim 20, Rauenbuehler discloses the non-transitory computer-readable medium of claim 17, only a single message, associated with establishing the voice call, is received from the user device before the voice call is established between the user device and the first endpoint, wherein the single message comprises the request { (see col. 24, lines 32-36,43-46,57-65; col. 25, lines 12-19; Figs. 1, 3, & 5-11) }.
Regarding claim 21, Rauenbuehler discloses the method of claim 1, further comprising: maintaining, by the device, a mapping that indicates the communication protocol for the voice call as the selected communication protocol for the first endpoint, wherein the 
Regarding claim 22, Rauenbuehler discloses the method of claim 1, further comprising: maintaining, by the device, the communication protocol for the voice call while transmitting the one or more cancellations to the one or more other endpoints of the plurality of endpoints { (see col. 19, lines 7-12,32-36,65-67; col. 20, lines 48-55,59-62; col. 14, line 46 - col. 15, line 12; col. 14, lines 30-34; Figs. 1 & 3-4), where the system manages calls to conference a group of devices, and a call can be relayed to multiple devices and manage the calls (see col. 22, line 65 - col. 23, line 2; col. 22, lines 50-52; col. 23, lines 40-42; col. 25, lines 45-50; Figs. 1 & 3-4) }.













Response to Arguments
 	Applicant's arguments with respect to claims 1-10, 12, and 14-22 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
05 March 2021